      Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
TARANTINO PROPERTIES, INC.,                          )
                                                     )
                       Defendant.                    )

                                            COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendant, TARANTINO PROPERTIES, INC., pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                 1
      Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 2 of 15



Plaintiff’s MS occasionally causes weakness in grasping as well.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property after it is accessible. (“Advocacy Purposes”).

        7.      Defendant, TARANTINO PROPERTIES, INC. (hereinafter “TARANTINO

PROPERTIES, INC.”), is a Texas company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, TARANTINO PROPERTIES, INC., may be properly served with

process via its registered agent for service, to wit: Anthony Tarantino, Registered Agent, 7887

San Felipe, Suite 237, Houston, TX 77063.

                                  FACTUAL ALLEGATIONS

        9.      On or about December 22, 2019, Plaintiff was a customer at “Chilos Seafood

Restaurant” a business located at 1150 Edgebrook Drive, Houston, TX 77034, referenced herein

as “Chilos Seafood”. See Receipt and Photo of Plaintiff collectively referred to as Exhibit 1.

        10.     Defendant, TARANTINO PROPERTIES, INC., is the owner or co-owner of the

real property and improvements that Chilos Seafood and Burger King is situated upon and that is

the subject of this action, referenced herein as the “Property.”



                                                  2
      Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 3 of 15



         11.   Plaintiff lives 10 miles from Chilos Seafood, Burger King and the Property.

         12.   Plaintiff’s access to the business(es) located 1150 Edgebrook Drive, Houston, TX

77034, Harris County Property Appraiser’s account number 0451190000085 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant,

TARANTINO PROPERTIES, INC., is compelled to remove the physical barriers to access and

correct the ADA violations that exist at Chilos Seafood, Burger King and the Property, including

those set forth in this Complaint.

         13.   There is a Burger King restaurant also located on the Property which Plaintiff

would visit if it were accessible.

         14.   Plaintiff has visited Chilos Seafood and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Chilos Seafood, the

Burger King and the Property within six months or sooner, after the barriers to access detailed in

this Complaint are removed and Chilos Seafood, Burger King and the Property are accessible

again.

         15.   The purpose of the revisit is to be a return customer, to determine if and when

Chilos Seafood, Burger King and the Property are made accessible and to maintain standing for

this lawsuit for Advocacy Purposes.

         16.   Plaintiff intends on revisiting Chilos Seafood, Burger King and the Property to

purchase goods and/or services as a return customer living in the near vicinity as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers to access

and engage in a futile gesture of visiting the public accommodation known to Plaintiff to have



                                                3
      Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 4 of 15



numerous and continuing barriers to access.

       17.     Plaintiff travelled to Chilos Seafood and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Chilos Seafood and

the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at the Chilos Seafood and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       19.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is


                                                 4
      Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 5 of 15



               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       23.     Chilos Seafood is a public accommodation and service establishment.

       24.     Burger King is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January



                                               5
     Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 6 of 15



26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Chilos Seafood must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Burger King must be, but is not, in compliance with the ADA and ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.     Plaintiff has attempted to, and has to the extent possible, accessed Chilos Seafood

and the Property in his capacity as a customer of Chilos Seafood and the Property as well as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Chilos Seafood and the Property that preclude and/or limit his access to Chilos Seafood

and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint. Plaintiff was also dissuaded from entering Burger King.

       32.     Plaintiff intends to visit Chilos Seafood, Burger King and the Property again in

the very near future as a customer and as an independent advocate for the disabled, in order to

utilize the goods, services, facilities, privileges, advantages and/or accommodations commonly

offered at Chilos Seafood, Burger King and the Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at Chilos Seafood, Burger King and the Property that preclude and/or limit

his access to Chilos Seafood, Burger King and the Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       33.     Defendant, TARANTINO PROPERTIES, INC., has discriminated against



                                                6
      Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 7 of 15



Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of Chilos Seafood

and the Property, as prohibited by, and by failing to remove architectural barriers as required by,

42 U.S.C. § 12182(b)(2)(A)(iv).

        34.     Defendant, TARANTINO PROPERTIES, INC., will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, TARANTINO

PROPERTIES, INC., is compelled to remove all physical barriers that exist at Chilos Seafood,

Burger King and the Property, including those specifically set forth herein, and make Chilos

Seafood, Burger King and the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precludes and/or limited Plaintiff’s access to Chilos Seafood, Burger King

and the Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of Chilos Seafood, Burger King and the Property include, but

are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Near Burger King, the access aisle to the accessible parking space is not level due

                to the presence of an accessible ramp in the access aisle in violation of Section

                502.4 of the 2010 ADAAG standards. This violation made it dangerous and

                difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

        (ii)    Near Burger King, the accessible curb ramp is improperly protruding into the

                access aisle of the accessible parking space in violation of Section 406.5 of the



                                                   7
Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 8 of 15



         2010 ADAAG Standards. This violation made it difficult and dangerous for

         Plaintiff to exit/enter their vehicle.

 (iii)   Near Burger King, the accessible parking space is not level due to the presence of

         accessible ramp side flares in the accessible parking space in violation of Section

         502.4 and 406.5 of the 2010 ADAAG standards. This violation made it dangerous

         and difficult for Plaintiff to exit and enter their vehicle while parked at the

         Property.

 (iv)    The total number of accessible parking spaces is inadequate and is in violation of

         Section 208.2 of the 2010 ADAAG standards. This violation made it difficult for

         Plaintiff to locate an accessible parking space.

 (v)     The Property lacks an accessible route from the sidewalk to the accessible

         entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

         violation made it difficult for Plaintiff to access the units of the Property.

 (vi)    Near Chilo’s on the NW side of the Property, the access aisle to the accessible

         parking space is not level due to the presence of an accessible ramp in the access

         aisle in violation of Section 502.4 of the 2010 ADAAG standards. This violation

         made it dangerous and difficult for Plaintiff to exit and enter their vehicle while

         parked at the Property.

 (vii)   Near Chilo’s on the NW side of the Property, the accessible curb ramp is

         improperly protruding into the access aisle of the accessible parking space in

         violation of Section 406.5 of the 2010 ADAAG Standards. This violation made it

         difficult and dangerous for Plaintiff to exit/enter their vehicle.




                                             8
Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 9 of 15



 (viii)   Near Chilo’s on the NW side of the Property, at least one accessible parking space

          is not adequately marked and is in violation of Section 502.1 of the 2010 ADAAG

          standards. This violation made it difficult for Plaintiff to locate an accessible

          parking space.

 (ix)     Near Chilo’s on the NW side of the Property, the Property lacks an accessible

          route from accessible parking spaces to the accessible entrance of the Property in

          violation of Section 206.2.1 of the 2010 ADAAG standards. This violation made

          it difficult for Plaintiff to access the units of the Property.

 (x)      Near Chilo’s on the NW side of the Property, there are two accessible parking

          spaces that are missing proper identification signs in violation of Section 502.6 of

          the 2010 ADAAG standards. This violation made it difficult for Plaintiff to locate

          an accessible parking space.

 (xi)     Near the main entrance to Chilo’s, there is at least one accessible parking space

          that does not have a properly marked access aisle in violation of Section 502.3.3

          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to access the accessible entrances of the Property.

 (xii)    At Chilo’s, there is not at least 5% (five percent) of the exterior dining surfaces

          provided for consumption of food or drink which complies with section 902.3

          requiring the maximum height of the dining surface to be maximum 34 (thirty-

          four) inches above the finished floor in violation of Section 226.1 of the 2010

          ADAAG standards.

 (xiii)   At Chilo’s, there is a doorway threshold with a vertical rise in excess of ½ (one

          half) inch and does not contain a bevel with a maximum slope of 1:2 in violation



                                              9
Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 10 of 15



         of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

         dangerous and difficult for Plaintiff to access the interior of the Property.

 (xiv)   In Chilo’s, the bar is lacking any portion of the counter that has a maximum

         height of 34 (thirty-four) inches from the finished floor in violation of Section

         902.3 of the 2010 ADAAG standards, all portions of the bar exceed 34 (thirty-

         four) inches in height from the finished floor. This violation made it difficult for

         Plaintiff to enjoy the unique eating experience at the bar.

 (xv)    Defendant fail to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 BURGER KING RESTROOMS

 (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

         2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

         individual to locate accessible restroom facilities.

 (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

         2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

         individual to utilize the restroom facilities.

 (iii)   The door exiting the restroom lacks a proper minimum maneuvering clearance,

         due to the proximity of the door hardware to the adjacent wall, in violation of

         Section 404.2.4 of the 2010 ADAAG standards.              This made it difficult for

         Plaintiff and/or any disabled individual to safely utilize the restroom facilities.


 (iv)    The actionable mechanism of the paper towel dispenser in the restroom is located

         outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the




                                           10
Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 11 of 15



          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to safely utilize the restroom facilities.

 (v)      The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

          are not insulated or configured to protect against contact in violation of Section

          606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

          any disabled individual to safely utilize the restroom facilities.

 (vi)     The grab bars/handrails adjacent to the commode are missing and violate Section

          604.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

          any disabled individual to safely utilize the restroom facilities.

 (vii)    The hand operated flush control is not located on the open side of the accessible

          toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

          difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

          facilities.

 (viii)   The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

          the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

          disabled individual to safely utilize the restroom facilities.

 (ix)     The door hardware of the bathroom stalls have operable parts which require tight

          grasping, pinching or twisting of the wrist in violation of Section 309.4 of the

          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to utilize the restroom facilities.

 (x)      The door of the restroom stall lacks a proper minimum maneuvering clearance,

          due to the proximity of the door hardware to the adjacent door, in violation of




                                            11
     Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 12 of 15



               Section 404.2.4 of the 2010 ADAAG standards.              This made it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.


       CHILO’S RESTROOMS

       (i)     The toilet paper dispenser in the accessible toilet is not positioned properly and

               violates Section 604.7 of the 2010 ADAAG standards. This made it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       (ii)    Restrooms have a sink with inadequate knee and toe clearance in violation of

               Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

               and/or any disabled individual to safely utilize the restroom facilities.

       (iii)   The soap dispenser in the restroom is located outside the prescribed vertical reach

               ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       (iv)    The door exiting the restroom lacks a proper minimum maneuvering clearance,

               due to the proximity of the door hardware to the adjacent sink, in violation of

               Section 404.2.4 of the 2010 ADAAG standards.              This made it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       36.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Chilos Seafood, Burger

King and the Property.

       37.     Plaintiff requires an inspection of Chilos Seafood, Burger King and the Property

in order to determine all of the discriminatory conditions present at Chilos Seafood, Burger King

and the Property in violation of the ADA.


                                                 12
     Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 13 of 15



       38.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.      All of the violations alleged herein are readily achievable to modify to Chilos

Seafood, Burger King and the Property into compliance with the ADA.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Chilos Seafood and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Chilos Seafood and the Property is readily achievable because

Defendant, TARANTINO PROPERTIES, INC., have the financial resources to make the

necessary modifications. According to the Property Appraiser Website, the Property has a

market value of $762,437.00.

       42.     Upon information and good faith belief, Chilos Seafood and the Property have

been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

TARANTINO PROPERTIES, INC., are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at Chilos Seafood, Burger King and the Property,

including those alleged herein.



                                                13
     Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 14 of 15



       45.    Plaintiff’s requested relief serves the public interest.

       46.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, TARANTINO PROPERTIES, INC.

       47.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, TARANTINO PROPERTIES, INC., pursuant to 42 U.S.C. §§ 12188

and 12205.

       48.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

TARANTINO PROPERTIES, INC., to modify Chilos Seafood, Burger King and the Property to

the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant TARANTINO PROPERTIES, INC., in violation of

              the ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, TARANTINO

              PROPERTIES, INC., from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, TARANTINO PROPERTIES,

              INC., to (i) remove the physical barriers to access and (ii) alter the subject Chilos

              Seafood, Burger King and the Property to make it readily accessible to and

              useable by individuals with disabilities to the extent required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.



                                                14
Case 4:20-cv-00404 Document 1 Filed on 02/05/20 in TXSD Page 15 of 15



                               Dated: February 5, 2020.

                               Respectfully submitted,

                               /s/ Douglas S. Schapiro
                               Douglas S. Schapiro, Esq.
                               Attorney-in-Charge for Plaintiff
                               Southern District of Texas ID No. 3182479
                               The Schapiro Law Group, P.L
                               7301-A W. Palmetto Park Rd., #100A
                               Boca Raton, FL 33433
                               Tel: (561) 807-7388
                               Email: schapiro@schapirolawgroup.com




                                 15
